Title: James Madison to Daniel Brent, 14 October 1828
From: Madison, James
To: Brent, Daniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 14—28
                            
                        
                        
                        Whilst Mr. Jefferson was Secretary of State he made several Reports to Congress relating to our
                            Commerce & navigation. In one of them, he was led to a comparison of the war & peace freights &
                            ensurences, and to an estimate of the encouragement that could be afforded to our own navigation with reference to that
                            comparison. I do not find among my preserved papers a Copy of that Document. If you can forward me one you will oblige me.
                            I would even request, if a printed copy be not at command, and the length of the part in question should not forbid a
                            manuscript one from the Records; that I may be favored with the latter. Begging pardon for the trouble I am imposing I
                            offer you assurances of my esteem & friendly wishes.
                        
                        
                            
                                J. M
                            
                        
                    